Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2018

                                       No. 04-18-00461-CV

                  IN THE INTEREST OF S.K.K AND H.A.K. CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2718-CV
                            Honorable William Old, Judge Presiding


                                          ORDER
         This appeal was dismissed on September 5, 2018, because appellant did not respond to
this court’s order regarding appellant’s failure to pay the filing fee for the appeal. In response to
a motion for rehearing, we again ordered appellant to show cause in writing by October 5, 2018,
that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying
the filing fee.

        On October 5, 2018, appellant filed a response addressing the merits of his appeal.
Although appellant refers to his financial situation, he does not directly address whether he is
entitled to appeal without paying the filing fee. Although this court may permit a party to
proceed without payment of costs, appellant must file a Statement of Inability to Afford Payment
of Court Costs in order to establish his indigence. See TEX. R. APP. P. 20.1(c).

        It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order that either: (1) the filing fee has been paid; or (2) appellant is claiming an
inability to pay the filing fee and other costs of appeal by filing a Statement of Inability to Afford
Payment of Court Costs in the form enclosed with this order. If appellant fails to respond within
the time provided, the motion for rehearing will be denied.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court